As filed with the Securities and Exchange Commission on November 13, 2009 Registration No. 000-52007 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Allstar Restaurants, Inc. Nevada 20-2638087 (State or other jurisdiction (Primary Standard Industrial (I.R.S. Employer of incorporation or organization) Classification Number) Identification Number) 1458 Broad Street, Regina, Sask. S4R 1Y9, Canada (Address of Principal Executive Offices) Tel: 306-529-2652 Fax: 306-352-1597 (Issuer’s Telephone Number, Including Area Code) N/A (Former name, former address and former fiscal year, if changed since last report) Incorp Services, Inc. 3155 E. Patrick Lane, Suite 1, Las Vegas, Nevada, 89120-3481, United States (Name, address and telephone number for Registered Office and Agent for Service) (Check one):oForm 10-Ko Form 20-K xForm 10-Q oForm N-SAR For Period Ended: September 30, 2009 oTransition Report on Form 10-K oTransition Report on Form 20-K oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: 1 PART I — REGISTRANT INFORMATION Allstar Restaurants,Inc. 1458 Broad Street, Regina, Sask.S4R 1Y9 , Canada Tel: 306-529-2652Fax:306-352-1597 PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b- 25(b), the following should be completed. (Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form NSAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE The Registrant has not been able to compile the requisite financial data and other narrative information necessary to enable it to have sufficient time to finalize the Registrant's Form 10-Q by the required filing date, without unreasonable effort or expense. PART IV — OTHER INFORMATION The name and telephone number of person to contact in regard to this notification is Terry G. Bowering, telephone: 306-529-2652. To date we have not had any other periodic reports to file as required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s). We do not anticipate that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof. 2 Allstar Restaurants, has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date November 13, 2009 By: /s/Terry G. Bowering Terry G. Bowering Chief Executive Officer (Principal Executive Officer), Chief Financial Officer, Chief Accounting Officer (Principal Financial Officer) 3
